Citation Nr: 0415693	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, including depression.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for loss of teeth 
numbers 1, 14, 16, 19, 31 and 32 due to dental trauma, for 
purposes of entitlement to Class II(a) Department of Veterans 
Affairs (VA) outpatient dental treatment.  

4.  Entitlement to VA outpatient dental treatment for teeth 
other than teeth numbers 1, 14, 16, 19, 31 and 32.  

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome with recurrent lateral patellar 
subluxation of the right knee.  

6.  Entitlement to an initial rating in excess of the current 
noncompensable rating for skin rash, diagnosed as tinea 
versicolor of the neck, chest and back.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the VA Regional 
Office (RO) in Jackson, Mississippi.  In that rating 
decision, the RO denied service connection for a mental 
condition (including depression), hypertension and a dental 
condition.  In addition, the RO granted service connection 
for a skin rash (tinea versicolor of the neck, chest and 
back) and assigned a noncompensable rating; it also granted 
service connection for patellofemoral syndrome with recurrent 
lateral patellar subluxation of the right knee and assigned a 
10 percent rating for that disability.  The veteran's 
disagreement with each of those determinations led to this 
appeal.  

During the course of the appeal, the veteran moved to 
Illinois, and his claims file was transferred to the RO in 
Chicago, Illinois.  In attempts to honor the veteran's 
request for a personal hearing before a member of the Board, 
the Board remanded the case to the RO in January 2001 and 
July 2002.  A report of contact dated on September 5, 2002, 
reflects that the veteran wished to cancel a videoconference 
hearing scheduled for September 25, 2002.  The veteran 
subsequently failed to report for a videoconference hearing 
scheduled in January 2003.  The case was returned to the 
Board, and the Board remanded it in October 2003.  It has now 
been returned to the Board for further appellate 
consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In its October 2003 remand, the Board outlined the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
became law in November 2000, and redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The purpose of the October 2003 remand was to ensure that all 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A were fully complied with and 
satisfied.  

The Board notes that the VCAA amended 38 U.S.C. § 5107 to 
eliminate the concept of a well-grounded claim and stated 
that the provisions of section 5107 as amended apply to any 
claim filed before the date of enactment of the VCAA (i.e., 
before November 9, 2000) and not final as of that date.  
Review of the record shows that in its July 1996 rating 
decision the RO in Jackson, Mississippi, denied the claims 
for service connection for an acquired psychiatric 
disability, hypertension and his dental claims as not well 
grounded.  Due process therefore requires that the case be 
remanded to the RO for readjudication under the revised 
standard.  

Review of the record indicates that additional development, 
including obtaining medical examinations and opinions would 
facilitate its decision both with respect to the service 
connection claims and the increased rating claims.  The Board 
realizes that in the past the veteran has failed to report 
for scheduled examinations, but it is not clear that he has 
been explicitly advised of the consequences of his failure to 
report.  It is therefore the opinion of the Board that 
additional effort should be made to complete the requested 
examinations, and the veteran should be fully informed as to 
the consequences should he fail, without good cause, to 
report for a scheduled examination.  See 38 C.F.R. § 3.655 
(2003).  

Further, the Board notes that the appeal as to the right knee 
disability and skin disability arise from the initial ratings 
assigned at the time of the grant of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  In 
readjudication of those claims the RO should consider whether 
staged ratings should be assigned.  Further, with respect to 
the skin disability, the RO should take into consideration 
the revisions to rating criteria for the skin that became 
effective in August 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2003)).  In this 
regard, the veteran has not yet been informed of the relevant 
provisions of the new rating criteria.  The RO should 
therefore furnish the veteran with the revised criteria.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to any of his claims.  See 
38 C.F.R. § 3.159(b)(1) (2003).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for any of his 
claimed disabilities at any time since 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and etiology of any 
current acquired psychiatric disability, 
including depression if it is present.  
All indicated studies should be 
performed.  After review of the record, 
the examiner should provide an opinion, 
with complete rationale as to whether it 
is at least as likely as not that any 
current acquired psychiatric disability 
had its onset in service or is causally 
related to any incident of service.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

The veteran should be explicitly advised 
of the consequences should he fail to 
report for the examination without good 
cause.  See 38 C.F.R. § 3.655.  

4.  The RO should arrange for a VA 
medical examination to determine the 
nature and etiology of any current 
hypertension, the severity of the 
veteran's service connected 
patellofemoral syndrome with recurrent 
lateral patellar subluxation of the right 
knee and the severity of the veteran's 
service-connected skin rash, previously 
diagnosed as tinea versicolor of the 
neck, chest and back.  All indicated 
studies should be performed.  

If the veteran is diagnosed as having 
hypertension, the examiner should review 
the medical evidence of record, including 
the complete service medical records, and 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
hypertension had its onset in service.  

With respect to the veteran's service-
connected right knee patellofemoral 
syndrome, the examiner should be 
requested to describe the nature and 
extent of any recurrent subluxation or 
lateral instability.  If there is 
limitation of motion associated with the 
disorder, all indicated studies 
including, but not limited to, range of 
motion studies in degrees, should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to describe for the right knee 
any objective evidence of pain, including 
any functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if the 
veteran describes flare-ups) and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should identify the limitation of 
activity imposed by the veteran's right 
knee disability and provide a full 
description of the effects of the 
disability upon his ordinary activity.  

With respect to the veteran's service-
connected skin rash, previously diagnosed 
as tinea versicolor of the neck, chest 
and back, the examiner should describe 
any exfoliation, exudation, ulceration, 
crusting, maceration, or objective 
evidence of itching.  In addition, the 
examiner should determine the percent of 
the entire body and the percent of the 
exposed areas affected.  The examiner 
should determine whether there is any 
affected area(s) on the head, face or 
neck exceeding six square inches where 
the skin is hypo- or hyper-pigmented, 
exhibits an abnormal texture (irregular, 
atrophic, shiny, scaly, etc.) and/or is 
indurated and inflexible.  The examiner 
should obtain unretouched color 
photographs of all affected areas.  

The claims file must be provided to the 
examiner for review of pertinent 
documents.  

The veteran should be explicitly advised 
of the consequences should he fail to 
report for the examination without good 
cause.  See 38 C.F.R. § 3.655.  

5.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, the RO should review the 
entire record and readjudicate 
entitlement to service connection for 
hypertension, entitlement to service 
connection for acquired psychiatric 
disability (including depression), 
entitlement to service connection for 
loss of teeth numbers 1, 14, 16, 19, 31 
and 32 due to dental trauma, for purposes 
of entitlement to Class II(a) VA 
outpatient dental treatment and 
entitlement to VA outpatient dental 
treatment for teeth other than teeth 
numbers 1, 14, 16, 19, 31 and 32.  In 
addition, with consideration of the 
possibility of staged ratings, the RO 
should readjudicate entitlement to an 
initial rating in excess of 10 percent 
for the veteran's service-connected 
patellofemoral syndrome with recurrent 
lateral patellar subluxation of the right 
knee.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  Likewise, 
with consideration of the possibility of 
staged ratings and determination of the 
applicability of revised rating criteria 
for skin disabilities under 38 C.F.R. 
§ 4.118, the RO should readjudicate 
entitlement to an to an initial rating in 
excess of the current noncompensable 
rating for skin rash, diagnosed as tinea 
versicolor of the neck, chest and back.  

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case with 
all pertinent regulations, including the 
revised rating criteria for skin 
disabilities at 38 C.F.R. § 4.118.  The 
veteran should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

